PER CURIAM:
Clarence Foy waived his right to counsel and pleaded guilty to tampering in the first degree and resisting a lawful stop in the Circuit Court of Platte County. He was sentenced to a total of eleven years in the Department of Corrections. Foy filed a timely Rule 24.035 motion for post-conviction relief alleging that his waiver of counsel was not unequivocal, voluntary, and intelligent. The Circuit Court denied Foy's motion following an evidentiary hearing. Foy appeals from that judgment. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).